Exhibit 10.4

 



 

 

 

 

 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

 

made by

 

 

PRESIDENTIAL REALTY CORPORATION,

as Guarantor,

 

 

in favor of

 

 

NATIXIS REAL ESTATE CAPITAL LLC,

as Lender

 

 

 

 

 

 

Dated as of July 28, 2015

 

 

 

 

 

 



 

 



 

 



 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”), dated as of July 28,
2015, is made by PRESIDENTIAL REALTY CORPORATION, a Delaware corporation, having
an address at 1430 Broadway, Suite 503, New York, New York 10018 (“Guarantor”),
in favor of NATIXIS REAL ESTATE CAPITAL LLC, a Delaware limited liability
company, having an address at 1251 Avenue of the Americas, New York, New York
10020 (together with its successors and assigns, “Lender”).

 

R E C I T A L S:

 

WHEREAS, pursuant to that certain Loan Agreement dated as of the date hereof (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Loan Agreement”) between Palmer-Mapletree LLC, a Delaware limited
liability company (“Borrower”) and Lender, Lender has agreed to make a loan (the
“Loan”) to Borrower in an original principal amount of $1,750,000.00, subject to
the terms and conditions of the Loan Agreement; and

 

WHEREAS, as a condition to Lender’s making the Loan, Lender is requiring that
Guarantor execute and deliver to Lender this Guaranty; and

 

WHEREAS, Guarantor hereby acknowledges that it owns direct or indirect ownership
interests in Borrower and, accordingly, Guarantor will materially benefit from
Lender’s agreeing to make the Loan.

 

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:

 

1.Definitions.

 

(a) All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Loan Agreement.

 

(b) The term “Guaranteed Obligations” means (i) Borrower’s Recourse Liabilities
and (ii) from and after the date that any Springing Recourse Event occurs,
payment of all the Debt.

 

2.Guaranty.

 

(a) Guarantor hereby irrevocably, absolutely and unconditionally guarantees to
Lender the full, prompt and complete payment when due of the Guaranteed
Obligations.

 

(b) All sums payable to Lender under this Guaranty shall be payable on demand
and without reduction for any offset, claim, counterclaim or defense.

 

(c) Guarantor hereby agrees to indemnify, defend and save harmless Lender from
and against any and all costs, losses, liabilities, claims, causes of action,
expenses and damages, including reasonable attorneys’ fees and disbursements,
which Lender may suffer or which otherwise may arise in connection with the
enforcement by Lender of the Loan Documents and/or by reason of Borrower’s
failure to pay any of the Guaranteed Obligations when due, irrespective of
whether such costs, losses, liabilities, claims, causes of action, expenses or
damages are incurred by Lender prior or subsequent to (i) Lender’s declaring the
Principal, interest and other sums evidenced or secured by the Loan Documents to
be due and payable, (ii) the commencement or completion of a judicial or
non-judicial foreclosure of the Security Instrument or (iii) the conveyance of
all or any portion of the Property by deed-in-lieu of foreclosure.

 



 

 

 

(d) Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.

 

3.           Representations and Warranties. Guarantor hereby represents and
warrants to Lender as follows (which representations and warranties shall be
given as of the date hereof and shall survive the execution and delivery of this
Guaranty):

 

(a)           Execution. This Guaranty has been duly executed and delivered by
Guarantor.

 

(b)           Enforceability. This Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

(c)           No Violation. The execution, delivery and performance by Guarantor
of its obligations under this Guaranty does not and will not violate any law,
regulation, order, writ, injunction or decree of any court or governmental body,
agency or other instrumentality applicable to Guarantor, or result in a breach
of any of the terms, conditions or provisions of, or constitute a default under,
or result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the assets of Guarantor
pursuant to the terms of any mortgage, indenture, agreement or instrument to
which Guarantor is a party or by which it or any of its properties is bound.
Guarantor is not in default under any other guaranty which it has provided to
Lender.

 

(d)           No Litigation. There are no actions, suits or proceedings at law
or in equity, pending or, to Guarantor’s knowledge, threatened against or
affecting Guarantor or which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.

 

(e)          Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

 

(f)           Financial Statements and Other Information. All financial
statements of Guarantor heretofore delivered to Lender are true and correct in
all material respects and fairly present the financial condition of Guarantor as
of the respective dates thereof, and no materially adverse change has occurred
in the financial conditions reflected therein since the respective dates
thereof. None of the aforesaid financial statements or any certificate or
statement furnished to Lender by or on behalf of Guarantor in connection with
the transactions contemplated hereby, and none of the representations and
warranties in this Guaranty contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within
the meaning of the United States Bankruptcy Code or any other applicable law,
code or regulation and the execution, delivery and performance of this Guaranty
will not render Guarantor insolvent.

 



2

 

 

(g)           Consideration. Guarantor is the owner, directly or indirectly, of
legal and beneficial ownership interests in Borrower.

 

4.            Financial Statements. Guarantor shall deliver to Lender,
(a) within one-hundred twenty (120) days after the end of each fiscal year of
Guarantor, a complete copy of Guarantor’s annual financial statements audited by
an independent certified public accountant reasonably acceptable to Lender,
(b) twenty (20) days after request by Lender, such other financial information
with respect to Guarantor as Lender may reasonably request.

 

5.Unconditional Character of Obligations of Guarantor.

 

(a)           The obligations of Guarantor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the recovery of any judgment
against Borrower, Guarantor or any other Person or any action to enforce the
same, any failure or delay in the enforcement of the obligations of Borrower
under the other Loan Documents or Guarantor under this Guaranty, or any setoff
or counterclaim, and irrespective of any other circumstances which might
otherwise limit recourse against Guarantor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety. Lender may enforce the
obligations of Guarantor under this Guaranty by a proceeding at law, in equity
or otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against Borrower or any other Person at any time, either
before or after an action against the Property or any part thereof, Borrower or
any other Person. This Guaranty is a guaranty of payment and performance and not
merely a guaranty of collection. Guarantor waives diligence, notice of
acceptance of this Guaranty, filing of claims with any court, any proceeding to
enforce any provision of any other Loan Document against Guarantor, Borrower or
any other Person, any right to require a proceeding first against Borrower or
any other Person, or to exhaust any security (including, without limitation, the
Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice
of default or other notice or demand whatsoever (except to the extent expressly
provided to the contrary in this Guaranty).

 

(b)          The obligations of Guarantor under this Guaranty, and the rights of
Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

 

(i)any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Property or any part
thereof, Guarantor or any other Person;

 

(ii)any failure by Lender or any other Person, whether or not without fault on
its part, to perform or comply with any of the terms of the Loan Agreement, or
any other Loan Documents, or any document or instrument relating thereto;

 

(iii)the sale, transfer or conveyance of the Property or any interest therein to
any Person, whether now or hereafter having or acquiring an interest in the
Property or any part thereof and whether or not pursuant to any foreclosure,
trustee sale or similar proceeding against Borrower or the Property or any
interest therein;

 



3

 

 

(iv)the conveyance to Lender, any Affiliate of Lender or Lender’s nominee of the
Property or any interest therein by a deed-in-lieu of foreclosure;

 

(v)the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or

 

(vi)the release in whole or in part of any collateral for any or all Guaranteed
Obligations or for the Loan or any portion thereof.

 

(c)            Except as otherwise specifically provided in this Guaranty,
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by Lender to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

 

(d)            Lender may deal with Borrower and Affiliates of Borrower in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Guaranty or the obligations of
Guarantor hereunder.

 

(e)            No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder, and Guarantor agrees that if any Loan
Document is modified with Lender’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.

 

(f)            Lender may proceed to protect and enforce any or all of its
rights under this Guaranty by suit in equity or action at law, whether for the
specific performance of any covenants or agreements contained in this Guaranty
or otherwise, or to take any action authorized or permitted under applicable
law, and shall be entitled to require and enforce the performance of all acts
and things required to be performed hereunder by Guarantor. Each and every
remedy of Lender shall, to the extent permitted by law, be cumulative and shall
be in addition to any other remedy given hereunder or now or hereafter existing
at law or in equity.

 

(g)           No waiver shall be deemed to have been made by Lender of any
rights hereunder unless the same shall be in writing and signed by Lender, and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect or at any other time.

 

(h)            At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon
any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.

 



4

 

 

(i)           Guarantor agrees that this Guaranty shall continue to be effective
or shall be reinstated, as the case may be, if at any time any payment is made
by Borrower or Guarantor to Lender and such payment is rescinded or must
otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Guarantor, all
as though such payment had not been made.

 

(j)           In the event that Guarantor shall advance or become obligated to
pay any sums under this Guaranty or in connection with the Guaranteed
Obligations or in the event that for any reason whatsoever Borrower or any
subsequent owner of the Property or any part thereof is now, or shall hereafter
become, indebted to Guarantor, Guarantor agrees that (i) the amount of such sums
and of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, the time of payment and in all other respects to all
sums, including principal and interest and other amounts, at any time owed to
Lender under the Loan Documents, and (ii) Guarantor shall not be entitled to
enforce or receive payment thereof until the Debt has been indefeasibly paid in
full. Nothing herein contained is intended or shall be construed to give
Guarantor any right of subrogation in or under the Loan Documents or any right
to participate in any way therein, or in the right, title or interest of Lender
in or to any collateral for the Loan, notwithstanding any payments made by
Guarantor under this Guaranty, until the actual and irrevocable receipt by
Lender of payment in full of all of the Debt. If any amount shall be paid to
Guarantor on account of such subrogation rights at any time when any such sums
due and owing to Lender shall not have been fully paid, such amount shall be
paid by Guarantor to Lender for credit and application against such sums due and
owing to Lender.

 

(k)           Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving the Property and the
exercise by Lender of any of all of its remedies pursuant to the Loan Documents.

 

6.            Covenants.

 

(a)           As used in this Section 6, the following terms shall have the
respective meanings set forth below:

 

(i)“GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

(ii)“Liquid Assets” shall mean the liquid assets of Guarantor in the form of
cash, readily marketable securities traded on a national exchange or on the
National Association of Securities Dealers Automatic Quotations (NASDAQ),
obligations of the United States of America, or guaranteed by the United States
of America, corporate debt securities traded on a national exchange, Guarantor’s
cash in partnerships in which Guarantor is a partner (but only to the extent
that such cash is available for distribution to Guarantor and unencumbered), and
such other investments as may be acceptable to Lender in its sole discretion.

 

(iii)“Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor (excluding the value of Guarantor’s direct and indirect interests in
Borrower and the Property) as of such date less (y) Guarantor’s total
liabilities as of such date, determined in accordance with GAAP.

 



5

 

 

(b)           Until all of the Guaranteed Obligations have been paid in full,
Guarantor shall maintain Liquid Assets in excess of $215,000.00, and (ii) shall
not sell, pledge, mortgage or otherwise transfer any of its assets, or any
interest therein, on terms materially less favorable than would be obtained in
an arms-length transaction.

 

(c)            Guarantor shall not, at any time while a default in the payment
of the Guaranteed Obligations has occurred and is continuing, either (i) enter
into or effectuate any transaction with any Affiliate which would reduce the Net
Worth of Guarantor or (ii) sell, pledge, mortgage or otherwise transfer to any
Person any of Guarantor’s assets, or any interest therein.

 

7.            Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Guarantor.

 

8.            Successors and Assigns. This Guaranty shall be binding upon
Guarantor, and Guarantor’s estate, heirs, personal representatives, successors
and assigns, may not be assigned or delegated by Guarantor and shall inure to
the benefit of Lender and its successors and assigns.

 

9.           Applicable Law and Consent to Jurisdiction. This Guaranty shall be
governed by, and construed and enforced in accordance with, the substantive laws
of the State in which the Property is located. Guarantor irrevocably (a) agrees
that any suit, action or other legal proceeding arising out of or relating to
this Guaranty may be brought in a court of record in the City and County in
which the Property is located or in the Courts of the United States of America
located in the District where the Property is located, (b) consents to the
non-exclusive jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Guarantor irrevocably consents to the service of any and all process in any such
suit, action or proceeding by service of copies of such process to Guarantor at
its address provided in Section 14 hereof. Nothing in this Section 9, however,
shall affect the right of Lender to serve legal process in any other manner
permitted by law or affect the right of Lender to bring any suit, action or
proceeding against Guarantor or its property in the courts of any other
jurisdictions.

 

10.           Section Headings. The headings of the sections and paragraphs of
this Guaranty have been inserted for convenience of reference only and shall in
no way define, modify, limit or amplify any of the terms or provisions hereof.

 

11.            Severability. Any provision of this Guaranty which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, Guarantor hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

12.           WAIVER OF TRIAL BY JURY. GUARANTOR AND LENDER BY ITS ACCEPTANCE
HEREOF EACH HEREBY WAIVES THE RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION
OR PROCEEDING ARISING HEREUNDER OR IN CONNECTION HEREWITH. THIS WAIVER OF RIGHT
TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND LENDER, AND
IS INTENDED TO ENCOMPASS EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
TRIAL BY JURY BY GUARANTOR.

 



6

 

 

13.            Other Guaranties. The obligations of Guarantor hereunder are
separate and distinct from, and in addition to, the obligations of Guarantor now
or hereafter arising under any other guaranties, pursuant to which Guarantor has
guaranteed payment and performance of certain other obligations of Borrower
described therein.

 

14.           Notices. All notices, demands, requests, consents, approvals or
other communications (collectively called “Notices”) required or permitted to be
given hereunder to Lender or Guarantor or which are given to Lender or Guarantor
with respect to this Guaranty shall be in writing and shall be sent by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as set forth below, or personally delivered with receipt acknowledged
to such address, or in either case, to such other address(es) as the party in
question shall have specified most recently by like Notice.

 

If to Lender, to:

 

Natixis Real Estate Capital LLC

1251 Avenue of the Americas

New York, New York 10020

Attention: Real Estate Administration

 

with a copy to:

 

Nelson Mullins Riley & Scarborough LLP

100 North Tryon Street, 42nd Floor

Charlotte, North Carolina 28202

Attention: D. Shane Gunter, Esq.

 

If to Guarantor, to:

 

Presidential Realty Corporation

1430 Broadway, Suite 503

New York, New York 10018

Attention: Alexander Ludwig

 

with a copy to:

 

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

Attention: Samuel M. Walker, Esq.

 

Notices which are given in the manner aforesaid shall be deemed to have been
given or served for all purposes hereunder (i) on the date on which such notice
shall have been personally delivered as aforesaid, (ii) on the date of delivery
by mail as evidenced by the return receipt therefor, or (iii) on the date of
failure to deliver by reason of refusal to accept delivery or changed address of
which no Notice was given.

 



7

 

 

15.            Guarantor’s Receipt of Loan Documents. Guarantor by its execution
hereof acknowledges receipt of true copies of all of the Loan Documents, the
terms and conditions of which are hereby incorporated herein by reference.

 

16.            Interest; Expenses.

 

(a)            If Guarantor fails to pay all or any sums due hereunder upon
demand by Lender, the amount of such sums payable by Guarantor to Lender shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.

 

(b)           Guarantor hereby agrees to pay all costs, charges and expenses,
including reasonable attorneys’ fees and disbursements, which may be incurred by
Lender in enforcing the covenants, agreements, obligations and liabilities of
Guarantor under this Guaranty.

 

17.            Joint and Several Obligations. If Guarantor consists of more than
one Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.

 

18.            Specific Limitation on Guaranty and Indemnity Obligations.
Guarantor and Lender hereby confirm that it is the intention of Guarantor and
Lender that this Guaranty not constitute a fraudulent transfer or fraudulent
conveyance (a “Fraudulent Conveyance”) under the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any other debtor relief law or insolvency law
(whether statutory, common law, case law or otherwise) or any jurisdiction
whatsoever (collectively, the “Bankruptcy Laws”). To give effect to the
foregoing intention of Guarantor and Lender, each of such parties hereby
irrevocably agrees that the Guaranteed Obligations shall be limited to (but
shall not be less than) such maximum amount as will, after giving effect to the
maximum amount of such obligations and all other liabilities (whether contingent
or otherwise) of Guarantor that are relevant under such Bankruptcy Laws, result
in the Guaranteed Obligations not constituting a Fraudulent Conveyance under the
Bankruptcy Laws, as of the date of execution and delivery of this Guaranty.

 

19.            Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument

 

 

[The Remainder of the Page is Intentionally Blank]

 

 

 

 

 

 



8

 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

  GUARANTOR:       PRESIDENTIAL REALTY CORPORATION,   a Delaware corporation    
          By:  /s/ Alexander Ludwig   Name:
Title: Alexander Ludwig
President



 



 

